DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, corresponding to claims 1-17 in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As such, the claim limitation “stretching means” has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “stretching” coupled with functional language “means” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), claim 1, and the claims that depend therefrom, are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A stretching or elongating rod or functionally equivalent alternative thereof
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the actuating means" in line 5 to line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa et al. (U.S. Publication No. 2016/0325482).
Hayakawa discloses a method for sterilizing the stretching means (15) of a container molding device (Figures 4 & 8) equipping an installation for manufacturing containers made of thermoplastic material obtained by stretch blow molding from production preforms (paragraph 16), said method of sterilizing the stretching means (15) has at least the steps consisting in:
Introducing a determined amount of a sterilizing agent inside a sterilizing preform (paragraphs 82 and 83);


Concerning claim 2, Hayakawa also discloses that the sterilizing agent contains hydrogen peroxide (paragraph 15), the method comprising a step for activating the hydrogen peroxide so as to form free radicals (paragraph 84), said activation of the sterilizing agent of each sterilizing preform (1) taking place before and/or during the step for transformation of said sterilizing preform (1) into a hollow body (2) by stretch blow molding (paragraphs 84-88).

Regarding claim 3, Hayakawa continues to disclose that the method comprises a step for thermal conditioning (at numeral 3) of the production preforms and of the sterilizing preforms (paragraph 92), the step for introducing an amount of sterilizing agent taking place before and/or during the step for thermal conditioning of the sterilizing preforms (paragraphs 82-84).



Concerning claim 5, the reference also discloses that the transformation step consists in obtaining a partially formed container (paragraph 92).

Regarding claim 6, Hayakawa also discloses that the transformation step consists in obtaining a fully formed container (paragraphs 87-90).

With respect to claim 7, the reference continues to disclose that said steps of the method for sterilizing the stretching means (15) are implemented in an operating mode of the installation, the so-called sterilizing mode, in which the molding device (Figures 4 & 8) manufactures a series of hollow bodies (paragraphs 90 and 91).

Concerning claim 8, Hayakawa further discloses that the stretching means (15) are kept inside the sterilizing preform (1) having the sterilizing agent for a given period that is greater than or equal to that of a production preform (paragraphs 88-94).

With respect to claim 9, the reference also discloses that said given period of contact of the stretching means (15) with the sterilizing agent contained inside the 

Regarding claim 10, the reference also discloses that the given period of contact of the stretching means (15) with the sterilizing agent contained inside the sterilizing preform (1) is obtained by acting on a speed of driving in rotation of a carousel (12) of a molding machine of the manufacturing installation having at least the container molding device (paragraph 58).

Regarding claim 11, Hayakawa also discloses that the sterilizing agent introduced into a sterilizing preform (1) is the same sterilizing agent as that used for a production preform (paragraphs 82 and 90-93).

Concerning claim 12, Hayakawa continues to disclose that the determined amount of sterilizing agent introduced into the sterilizing preform (1) is greater than or equal to that introduced into a production preform, as the process sterilizing the sterilizing preform that is broken is the same as the process for sterilizing the production preform (paragraphs 87-92). 

With respect to claims 16 and 17, Hayakawa further discloses that the sterilizing preform (1) is transformed into a hollow body by stretch blow molding by means of a blow molding fluid having a maximum pressure that is less than or equal to that of the if the preform is broken, thus providing a disclosure of a procedure wherein the same pressure is utilized in both the procedure including the sterilizing preform, and the product preform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (U.S. Publication No. 2016/0325482).
Concerning claims 13 and 14, Hayakawa is relied upon as set forth above.  Although Hayakawa does not appear to disclose that the concentration of the sterilizing agent is greater when introduced into the sterilizing preform versus a production preform, the reference does disclose that said concentration is a result effective variable (paragraph 79).  More specifically, the Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit 
	Note that the increase in concentration of the sterilizing agent when applied to the sterilizing preform versus the production preform will also meet the limitations of claim 13 of the sterilizing agent being introduced into the sterilizing preform having a physicochemical parameter that is different from that introduced into a production preform.  Therefore, claim 13 is unpatentable over Hayakawa in this regard as well.

	Regarding claim 15, Hayakawa continues to disclose that the sterilizing preform is heated before the step for transformation into a hollow body as shown in Figure 2B.  The reference does not appear to disclose that the temperature is different from that of a production preform however.  Nonetheless, the reference does disclose that the heating temperature is heated in order to activate the sterilizing liquid therein (paragraph 84).  As such, it would have been well within the purview of one of ordinary skill in the art to determine an appropriate heating temperature of the sterilizing preform in order to activate the sterilizing liquid therein dependent upon the amount of sterilizing liquid utilized during routine experimentation; as such is considered a result effective variable that would be optimized during said experimentation (See MPEP 2144.04 [II]).  Thus, said heating temperature provided to the sterilizing preform would be different than the heating temperature provided to said production preform dependent upon the amount of sterilizing liquid provided therein.  As such, claim 15 is also unpatentable over Hayakawa.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799